



Exhibit 10.4
Western Digital Corporation
Summary of Compensation Arrangements
for
Named Executive Officers and Directors
August 2018


NAMED EXECUTIVE OFFICERS


Base Salaries. The current annual base salaries for the executive officers of
Western Digital Corporation (the “Company”) who were named in the Summary
Compensation Table in the Company’s Proxy Statement that was filed with the
Securities and Exchange Commission in connection with the Company’s 2017 Annual
Meeting of Stockholders (the “Named Executive Officers”) are as follows:  


Named Executive Officer
 
Title
 
Current
Base Salary
Stephen D. Milligan
 
Chief Executive Officer
 
$
1,250,000


Michael D. Cordano
 
President and Chief Operating Officer
 
$
800,000


Mark P. Long
 
President WD Capital, Chief Strategy Officer and Chief Financial Officer
 
$
675,000


Martin R. Fink
 
Executive Vice President and Chief Technology Officer
 
$
600,000


Michael C. Ray
 
Executive Vice President, Chief Legal Officer and Secretary
 
$
575,000





Semi-Annual Bonuses. The Named Executive Officers are also eligible to receive
semi-annual cash bonus awards pursuant to the short-term incentive program
(“STI”) under the Company’s Incentive Compensation Plan. The cash bonus awards
are determined based on the Company’s achievement of performance goals
pre-established by the Compensation Committee (the “Committee”) of the Company’s
Board of Directors (for fiscal 2018, pre-established adjusted earnings per share
goals) as well as other factors.


Additional Compensation. The Named Executive Officers are also eligible to
receive equity-based incentives as determined by the Committee under the
Company's 2017 Performance Incentive Plan and entitled to participate in various
other Company plans in each case as set forth in exhibits to the Company’s
filings with the Securities and Exchange Commission or in accordance with plans
available to the Company's employees generally. In addition, the Named Executive
Officers may be eligible to receive perquisites and other personal benefits as
disclosed in the Company’s Proxy Statement filed with the Securities and
Exchange Commission in connection with the Company’s 2017 Annual Meeting of
Stockholders.


DIRECTORS


Annual Retainer and Committee Retainer Fees. The following table sets forth the
current annual retainer and committee membership fees payable to each of the
Company’s non-employee directors:
Type of Fee
 
Current Annual
Retainer Fees
Annual Retainer
 
$
75,000


Additional Non-Executive Chairman of Board Retainer
 
$
100,000


Additional Committee Retainers
 
 
     Audit Committee
 
$
15,000


     Compensation Committee
 
$
12,500


     Governance Committee
 
$
10,000


Additional Committee Chairman Retainers
 
 
     Audit Committee
 
$
25,000


     Compensation Committee
 
$
22,500


     Governance Committee
 
$
12,500










--------------------------------------------------------------------------------





The annual retainer fees are paid immediately following the Annual Meeting of
Stockholders. Directors who are appointed to the Board during the year are paid
a pro-rata amount of the annual director retainer fees based on service to be
rendered for the remaining part of the year after appointment. Non-employee
directors do not receive a separate fee for each Board of Directors or committee
meeting they attend. However, the Company reimburses all non-employee directors
for reasonable out-of-pocket expenses incurred to attend each Board of Directors
or committee meeting. Mr. Milligan, who is an employee of the Company, does not
receive any compensation for his service on the Board or any Board committee.


Additional Director Compensation. The Company’s non-employee directors are also
entitled to participate in the following other Company plans as set forth in
exhibits to the Company’s filings with the Securities and Exchange Commission:
Non-Employee Director Restricted Stock Unit Grant Program, as adopted under the
Company’s 2017 Performance Incentive Plan; and Deferred Compensation Plan.
For fiscal 2018, the Board has provided that each of the Company’s non-employee
directors automatically receive, immediately following each annual meeting of
stockholders if he or she has been reelected as a director at that annual
meeting, an award of restricted stock units under the Non-Employee Director
Restricted Stock Unit Grant Program equal in value to $240,000 (or, in the case
of our non-employee director serving as Chairman of the Board, $290,000, or, in
the case of the Lead Independent Director, $270,000), based on the closing
market value of an equivalent number of shares of our common stock on the grant
date, rounded down to the nearest whole share. Upon first being appointed or
elected to the Board, a new non-employee director who has not previously served
on the Board is awarded a pro-rata award under the Non-Employee Director
Restricted Stock Unit Grant Program based on the remaining part of the year
after appointment. Each award of restricted stock units represents the right to
receive an equivalent number of shares of our common stock on the applicable
vesting date as provided in the Non-Employee Director Restricted Stock Unit
Grant Program.
The Board may from time to time amend the compensation arrangements for the
Company’s non-employee directors.



